THEATTORNEY                         GENERAL
                                                                           9
                                        OF    TEXAS
                                                                             This Opinion

                                       *%?i%i&-?i?3~62                      Affirms Opinidn
   WILL       WILSON                                                     # ..___
                                                                              Irl:..   .&c??   *
A-RNEYGENE-I.

    Honorable ‘Don Cain                            OplnMn No. WW-1251 ‘.’                              ,’
    couiity MstoFney
    Qr'ay County                                   Re:   Whether it le mandatory that
    PmijJa, Texae                                         there be two justice   courts
                                                          within .Precinct Tw,o of Qray
                                                         ,Countu. ,Texee, end rafated
    Dsar   Sir:                                           queetibns.
                       We are in receipt g..your         letter dated January 26,
    ;z$ye,n           which you a& our opiniqn           on the above oaptioned
                  .
                    Your letter    etatea that Pampa, a city OS Borne 24,303
    rerldents       according to the 1960,oeneue,       la entixNy      nithln
    Preoinat Two QS Qray County, Texas.             By BroDer    order of the
    Commiraionerei-       Court entered many years ago, Preoinot Two was
    given two Justicee of tbe Peaoe9 being Plaoe Oni ancl Place Two.
    f8eoentZy tb&:.Ju8hlc& oS..the Pa&&e of Place One died, 8nd ainco
    tbat time, the Justloe of Pltioe          lhro I# performing    the    SunoPions
    of both Places within the Preclnot,.            You further rt8te the6 the
    Comcatarlonere’       Courti  hre declined to tapgolnt a eucceeeor to the
    Juat&ae for Plaoe One and have entered an order aholiehlng                       such
    oSSlce, finding that it ran not neoesaary Sor-the convenience
    of the people,          Accordingly,   the salary of the Juetlae OS Plroe
    Two was increarred,
                       The rpeoS.fle   qusrtiono     atied    by you are stated           as
    sollows :                           .                                                                   .~   .
                             “A; 1s it nmbdrtorg that there be two
                       Justice Courts within Preclnot Two of Qrry
                       County, Texar?
                             “FL   18 it wltbln  the Rower ahd dimare-
                       tiara OS the Comm&~aloners’ Court, w&em they
                       find tbrt the convenleaoe OS the people doee
       .               not neostmitate,    OP $mtA.fy the oolatinuatlon
                       of, the office    6S JUtAce of the PeMep Ppc-
                       cumt Tno, Plaoe One, to lbolWb maid       offfoe?
                              %o XQ tbe oven%    there need be on@ one
                       Juatioe OS the Peace,for    Preoinot Two, should
                       the pemona running     for ele&%on, and Fe-elect&on,,
                       thereto  file md reek eleation     tothe post of
                       Justiae af the Feeoh Ppecinet Two, Plrce Igaa
                       when W feat thepe would then be no oSSice of
                       Plaae One; or, if tbere need be on3.y one Juetlce




                                                                                                   .
Honorable Don Cain, page 2 (W-1251)

              for Precinct        Two, should the persons aeeklng elec-
              tion thereto        (Including the present Incumbent of
              Place Two if        he desires to seek re-election) file
              and seek,electlon        to the office          of Juetlce        of the
              Peace, Precinct TWO, Plaoe One; or, if there need
              be only one Justice   for Preoinct Two, should per-
              sons seeking election    thereto simply file. and
              seek election to the office     of Justice of the
              Peace, Precinct Two (without stating a place)?
                        I’D.   In the event that there            must be two
              Justice Courts within Precinct Two and that the
              Commlas~onere’ Court cannot abolish the office of
              Justice of the Peace, Prsoinot Two, Place One,
              and a perrron  should be elected in the Qeneral
              Election of 1962   to auob offloe,  dooa the Com-
              missionera    Court have diaolstion  in aettlng the
              salary Sor the office of Plaoe One to the extent
              that It could set no salary therefor,     or set the
              salary at $1.00 per year, or at a&se figure such
              lower’ than the s8lary set for Place Two while
              the salary for the Justice Of Plaoe No renialned
              fixed at the 88me figure aa now or 8e @eSore:;6be
              death OS tbe Sormer Jbatloe of Place    One?”

              Section      10 of AHlcle      V of the Constitution              of Texas
states   le   follaws:
                    “Each orgaBbed         oounty     in    tbe   State   now     or
              hereafter exWtlng,         W          ,ha m            frppl time

                                  shall be made b the Commls-
                                 v33TfG    Tj3h P a ~Cons7atutlon.
                                 imt tbere shall be eleoted one
              JtaatlLoeof the Peace and one Constable, each of
              whomshall bold his offlao SOP iour years and
              unantl his mcoesaor shall be eleoted ar\fquall-
                   ; Qrovp    tbat In any precinct In which
              there may e a city of 8,000 or more~lnhabltants,
              w&Q&&&.&        elected two Juetlcea   of tbe Peace.
              Each county shall in %f~nWBVEP be mvia
              tour commiaeioners preelncts in each of which
              there shall be elected by the qualified voters
              thereof ona County Commissioner, who shall hold
Honorable     Don Cain,   page 3 (WW-1251)


      his office   for four years and until his suocessor
      shall be elected and qualified.       The County Com-
      missioners    so chosen, with the County Judge as
      presiding   officer,   shall compose the County Com-
      missioners Court, which shall exercise       such powers
      and jurlsdfctlon     over all county business,   as Is
      conferred by this Constitution      and the laws of the
      State, or as may be hereafter     prescrib4d.“(Empharle          added)
              Article   2375 of Vernon’s   Civil   Statutes   states   also
as follows:
            “Where there is a city of eight thousand
      inhabitants  or more In a justice  precinct,  two
       uatlces of the peace shall be elected.”     (Fm’iiijTiasls

           This office  has written numerous opinions construing
the various provisions    of the Constitutional     provision    quoted.
above, each of which held that the division        and redistricting
of the counties Into precincts     of not less than Sour and not
more than eight was a discretionary     order on.the part of the
Commlssioners~ Court, and to be exercised       ‘for the convenlenoe
of the people.’    The cases are llketwlse In accord,        Ward v~
Bond 10 S.W.2d 590 ‘(Clv.App. 1928), Lewis v. Harris,.2d
mCiv.App.       1932, error zef.).
           The above cited cases do notextend      the discretionary
powers of sentence one of the eonst5.ttitlonal    provision   intz
sentence three of that provision,    particularly   the phrase        ro-
vided that in any precfnnt in which there may be a cfty of 8 a000
or more fnhabftants,   there shall be elected two Justices of the
Peace.”   (Emphasis  ad&d)    Previous opinions f         thi    fflce
me        language iander&red   to be mandatory a%mrot &.&re-
           In fact the Supreme Court stated In Wlllfams v.
k%%nB        112 Tex. 193, 247 S.W. 263 (1922) at page 270 as
r0110ws:
            “The commlssloners~ court, by a valid order,
      having determfned that there was fn justice     pre-
      cinct No. 1 OS Stephens county, a cfty of over
      8,000 people, upon the official     announcement of
      such fact, and the entry of the order, the office
      OS an. additional   Justice of the peace’ for the
      precinct,   created by the Constitution,   but
      awaiting the determination    of fact by the Com-
      mlssfoners~ @outit (the agency deslgnated by the
                                                                   I




Honorable Don Cahfi, page 4 (w-1251)

     Conatltutlon   tar such purpose),  came into being,
     and thenceforviard wae an ~exlsting offloe.    Since
     the office   came into exletence and,wae not,fllled,
     it was vacant.     0 e *”
            However, the oourt in Meredith v. Sharp, 256~S.W.2d
8’70 (Clv.App. 1953, error ref.,  n.r.e.1  ,neld that the creation
of an additional   Juatlce Court In a precinot with a city over
8,000 ,waa not mandatory, but to be created by the Commleslonere~
Court “for the convenience of the people,” and therefore      within
the discretion   of the Commlaalonera~ Court.

           We quote from the opinion      at.page   871, aa follows:

             “We are In accord with the, conoluslona  of law
     aI) filed   by the trial  court that the ~Coastltutlon
     confides     In the Ccmmlsalonersl Court the authorlt9
     to ore&t,e a justloe        of the peace oourt aa here
     sought; that the oonvenienoc of the people In the
     basic purpoae’for        deslgnatlng   such an additional
     justlae    oourt; and that the oreatlon of such an
     additional     justlae     of the peaoe oourt 1s a dle-
     oretlonarg     act of the Comlsnlonerr~       C,ourt and
     not a minlaterlal        funotlon of suoh court.’      lhla
     reoord 18 absent an9 @honing ,or any attempt .to
     8how that the oreation of such an 8ddltlonal
     justloe    oourt~would be for the,oqnrenlenoe        of the
     people e The a&Ion of the trial           oou& In denying
     ;2;;e;pplloatlon       fop   a writ o? manday    Is ,eue-
              0
           “We can&t eeaape the impor% of the use of
     the term 'fop the convenlenoe of the people0 In
     ;;g’ ;!# aupra; 16 C.J.S. S ConstItutIonal       r.aw,
             0 The latitude    80 granted the Comfaalon-
     em; Court to create not less than four and not
     mope than eight auoh preolnote,     and the power to
     iahange the boundarlea,of   auoh preolnots    from time
     %o time emphaslzea the, latent to vq& dlmretion-
     a~9 powers In the Co?m!i%saslonexye~ Court In deter-
     mlnfng whe$her or not ,,the smmatlon oi”~sutah addi-
     tlonal oourt would be for the oonvenlenee of
     people, that Is suftable,    appropplatxkor     advf
     to meet the needs of .the people.     ‘Ihira dlscre               ,
     arp power on the partof     the Co?mnlsalonems Court
     ir fully reoognfied   fn Willlye    v. Ca@tleman, 112
     !bx. +930 247 t3.W. 263, e a a
    Honorable     Don Cain,   page 5 OW-1251)


                  We feel that if the Commissioners1 Court ia not
    required     to areate a new office  of Justice of the Peace in
    preolncts     with a city of 8,000 or more, If not “for the con-
    venience     of the people,” that, likewise,   %t may abolish such
    offlcee.      Your question A is therefore   answered In the nega-
    tive.
                 The language In the constitutional    provision that
     each oounty “shall be divided from time to time, for the con-
    ,venlence of the people, Into precincts,”      has been held by this
    office    in Attorney General’s opinion No. V-790 to mean that
     the Commlssionepe’ Court may abolish any Justice Precinct that
     they desired to.     We hereby re-affirm  the holding of that
     opinion,   enclosed,  as follows:
                   “The Commlaslonera~ Court may abolish old
            justice   prealnots and Fe-divide the county Into
           ,new justice    precincts   at any time, 80 long a8
            there Is a minimum of four and not mope than
:           eight justice    precincts    in the oounty. When
            such justice    precincts   are abolished the offices
            in the old preolncts      become vaoant and the of-
            flcere   of the newly created Justice preolnots
           must be appointed by the Commlaaioneret Court+”
                In your situation  therefore,     Place One may properly
    be abolished and the preclnot     “re-dletricted”,    containingQtl$
    same territory,   but with only one Justice of the Peace.          u -
    tlon B la answered affirmatively.
               Since the Commfaslonera* Court of Gray County abolished
    the office  of Justice of the Peace, Precinct Two, Place One and
    deslrea only one Juatioe within this Precinct,    there would then
    be no reason for a Plaoe One or Place Two on the election    ballot,
    and the polftfcal   aspfrant would only need to file for the of-
    fice of Justice of the Peaoe of Precinct Two, Gray County,
    Texas.

                  Our decision   makee it unneceaeary   to reach    your   ques-
    tion   D.

                                 SUMMARY
                   It 1~ not mandatory that there be two justice
             courts within the precinct  of a county containing
             a city with a population of 8,000 or more.    The
             CommlaslonersT Court may abolish any justice   oourt
Honorablb Don Cain, pa&e 6 (WW-3251)

     within such precinct if they find that suoh jurrtioe
     court is not justified    for the omivenlenoe of the
     geople within such preolnot, provided that suoh
     preoincrt still hatraon,e jwtlo~e of the peaoe.
                                Yours very tmlp,
                                WXU   WXMON
                                Attwary  Qmmal     of IWral).




                           BY
                                Amirtant


                                              I
ApPRCWBBO


W. vr aeppert,   Chalman
John Reev6s
NOPmarlsuanr
Bob Shannon


                                              :